                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Clinton Hugo Wilson Jr.,             )             JUDGMENT IN CASE
                                      )
               Petitioner,            )                1:16-cv-00143-MR
                                      )             1:12-cr-00012-MR-DLH
                 vs.                  )
                                      )
 USA,                                 )
              Respondent.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 24, 2019 Order.

                                               September 24, 2019
